Citation Nr: 0604090	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1994 to November 
1999.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
confirmed and continued a 10 percent evaluation assigned for 
internal derangement of the left knee.  The veteran perfected 
a timely appeal to that decision.  The veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in October 2003.  A transcript of that hearing is of 
record.  

Also in the April 2003 rating decision, the RO denied the 
claim for an increased rating for carpal tunnel syndrome, 
right wrist.  A notice of disagreement with that decision was 
received in November 2003, and a statement of the case was 
issued in May 2004, which addressed that issue.  However, in 
his July 2004 substantive appeal (VA Form 9), the veteran 
specifically stated that he was only appealing the claim for 
an increased rating for internal derangement of the left 
knee.  Consequently, this is the only issue currently before 
the Board.  38 C.F.R. §§ 20.200, 20.202 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The record shows that the veteran's substantive appeal, which 
was received in July 2004, requested a hearing before a 
member of the Board at the RO.  In a statement in support of 
claim (VA Form 21-4138), dated in January 2005, the veteran 
requested that his appeal be forwarded to the Board without 
waiting for the 60 days provided to respond to the 
supplemental statement of the case to expire.  However, there 
is no indication that the veteran was afforded a hearing 
before the Board or that he withdrew his hearing request.  
Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2005).  

Accordingly, in order to accord the veteran due process of 
law, this case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.  If the requested hearing is 
held, the case should be processed in 
accordance with the usual procedures 
following such hearings.  

2.  The AOJ should review the opinions of 
the General Counsel regarding the knee.  
In part, diagnostic code 5257 
contemplates subluxation or instability, 
not limitation of motion.  If 
appropriate, the AOJ should separate 
disability due to limitation motion from 
disability due to limitation of motion.  
The proper diagnostic codes should be 
used.

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

